          Case 2:20-cv-00151-JM Document 18 Filed 01/07/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

RAMONIA ROBERTS, INDIVIDUALLY;
RAMONIA ROBERTS AS LEGAL GUARDIAN OF
CHASE ROBERTS, A MINOR; MAPLE BROWN,
INDIVIDUALLY; SANDRA OGLESBY AS LEGAL
GUARDIAN OF ZYRIEL ROBERTS AND AERIEL
ROBERTS, MINORS; AND NAKIMA EQINGS AS
LEGAL GUARDIAN OF CA-LIYAH BARBER, A MINOR                                  PLAINTIFFS

v.                               No: 2:20-cv-00151 JM

21st CENTURY INSURANCE                                                      DEFENDANT

                                          JUDGMENT

       For the reasons stated in the order entered this day, judgment is entered in favor of

Defendants, and Plaintiffs’ complaint is dismissed with prejudice.

       DATED this 7h day of January, 2021.



                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
